DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
            2.	Claims 1-60 are allowed in view of Applicant’s Amendments/Remarks (filed 01/04/2021). Particularly, the prior art of record fails to disclose or fairly suggest a method or system for caching titles…and the feature of “…determine, for each of the plurality of unique asset titles, a corresponding percentage of a total number of the historical content asset requests, corresponding to the unique asset title, serviced by the cache; rank the plurality of unique asset titles, based on the determined percentages, to generate a list of top ranked unique asset titles; and select, from the list and based on the ranking, a target plurality of the unique asset titles, such that a sum of the percentages for each of the unique asset titles in the target plurality satisfies the first target percentage; and transfer, from a content library and to the cache, content assets corresponding to the target plurality of the unique asset titles..” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG